United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                  No. 03-1196
                                 ___________

James S. Carriere,                      *
                                        *
             Appellant,                 *
                                        *
       v.                               * Appeals from the United States
                                        * District Court for the
John E. Potter, Postmaster General of * District of North Dakota.
the United States; National Association *
of Letter Carriers, AFL-CIO,            * [UNPUBLISHED]
                                        *
             Appellees,                 *
                                        *
                                  ___________

                                  No. 03-1198
                                 ___________

Randy J. Devitt,                        *
                                        *
             Appellant,                 *
                                        *
       v.                               *
                                        *
John E. Potter, Postmaster General of *
the United States; National Association *
of Letter Carriers, AFL-CIO,            *
                                        *
             Appellees.                 *
                                    ___________

                              Submitted: December 5, 2003

                                   Filed: December 10, 2003
                                    ___________

Before BYE, BOWMAN, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

      In these consolidated appeals, postal workers James S. Carriere and Randy J.
Devitt appeal the district court’s1 adverse grant of summary judgment in their
employment-related actions against the postmaster general and their union. Having
carefully reviewed the record, see Jensen v. Henderson, 315 F.3d 854, 857 (8th Cir.
2002) (standard of review), we affirm for the reasons stated by the district court, see
8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable Rodney S. Webb, United States District Judge for the District
of North Dakota.
                                          -2-